DETAILED ACTION
This action is responsive to application filed on 08/26/2020. Claims 1-20 are pending and being considered. Claim 1 is independent. Claims 1-20 are rejected.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is based upon and claims the benefit of priority from Japanese Patent Application No. 2020-040206, filed on March 9, 2020; the entire contents of which are incorporated herein by reference.

Information Disclosure Statement


The information disclosure statement (IDS) submitted on 08/26/2020, 09/24/2020 and 09/09/2022 were filed on or after the mailing date of the application no.17/002,968 filed on 08/26/2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner and an initialed and dated copy of Applicant’s IDS form 1449 filed on 08/26/2020, 09/24/2020 and 09/09/2022 are attached to the instant office action.


Claim Rejections - 35 U.S.C. 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1- 8 are rejected under 35 U.S.C. 103 as being unpatentable over Laczko, Sir. et al. (US 6,775,778 B1), hereinafter (Laczko), in view of Kei Kato (JP 5796447 B2), hereinafter (Kato).

Regarding claim 1, Laczko teaches an information processing device comprising (Laczko, Fig. 1 illustrates a set top box 110 (device) to process information): a first memory being volatile, into which a first program, a second program, a digital signature for the second program are loaded (Laczko, Fig. 1 and Col. 5 (lines 51-67) and Col. 6 (lines 1-15), discloses that the set top box 110 (device) includes dynamic random access memory (DRAM) 143 bidirectionally coupled to digital media processor 130. DRAM 143 is a volatile memory. FIG. 4 illustrates an exemplary memory map DRAM 143 stores the memory resident part 261 of the real time operating system (RTOS). DRAM 143 stores the memory resident parts 263 of the currently running application or applications. These applications may be resident applications stored in flash EPROM 141 or transient applications stored in other parts of DRAM 143. The resident applications and/or transient applications are loaded into DRAM 143 each time they are used (herein, and as depicted in Fig. 4, the multiple applications represent a first program and a second program), and as disclosed in Col. 9 (lines 16-22), following the command to start downloading an application program (processing block 501), program 500 downloads the application as stores it in DRAM 143 (processing block 502). Then program 500 reads (i.e., from flash EPROM 141, as illustrated in Fig. 3) the corresponding signature portion of the downloaded application (i.e., a digital signature for the second program are loaded)); a second memory being non-rewritable and nonvolatile, that stores a third program and a public key (Laczko, Fig. 2 and Col. 4 (lines 61-67) and Col. 5 (lines 1-17), discloses a boot read only memory (“ROM” as a non-volatile memory, see abstract) 135 […]. Boot ROM 135 includes self boot code 201. Self boot code 201 is the program instructions initially executed by central processing unit 131 upon each initial application of electric power to digital media processor 130. In addition the known processes for initializing computer systems, self boot code 201 also includes verification program code 202 (i.e., a third program). Boot ROM 135 also includes a public signature keys. These public signature keys include real time operating system (RTOS) public signature key 203, first application public signature key 205, second application public signature key 206 to the Nth application public signature key 207. These public signature keys are employed in verification of the authorization of programs (it is well known in the art that ROM is a non-rewritable memory)); and a processor configured to (Laczko, Fig. 1 depicts a processor 130 (or CPU 131)): verify the second program on the basis of the digital signature and the public key, in accordance with the third program, Laczko, Fig. 7 and Col. 9 (lines 16-30), discloses an example of verification of a downloaded program (i.e., second program). Following the command to start downloading an application program (processing block 501), program 500 (hereinafter, the third program) downloads the application as stores it in DRAM 143 (processing block 502). Then program 500 reads the corresponding signature portion of the downloaded application stored in DRAM 143 (processing block 503). Program 500 next reads the corresponding public key from boot ROM 135 or flash EPROM 141 (processing block 504). As noted above in the memory maps of boot ROM 135 and flash EPROM 141, the public keys for resident application programs may be stored in either boot ROM 135 or in flash EPROM 141. Next program 500 runs signature verification on the downloaded application program (processing block 505)), analyzes the first program in accordance with the second program after finding a result of the verification to be a pass (Laczko, Fig. 7 and Col. 9 (lines 51-65), discloses that after successful verification of the signature for the downloaded application (i.e., second program), program 500 (hereinafter, the third program) tests the verified signature portion to determine if the downloaded application (i.e., in accordance with the second program) supports the secure application (i.e., first program)), and refrains from analyzing the first program after finding the result of the verification to be a fail (Laczko, Fig. 7 and Col. 9 (lines 36-42), discloses that the program 500 (hereinafter, the third program) next tests to determine if the signature has been verified (decision block 506). If the signature has not been verified as proper, then program 500 would indicate a security violation (processing block 507) and take remedial action (processing block 508). This remedial action could be any of the many forms).  
Laczko fails to explicitly disclose but Kato teaches verify the second program on the basis of the digital signature and the public key, in accordance with the third program, upon satisfaction of a certain condition during execution of the first program (Kato, Fig. 5 and PDF Page 5 (13th-20th paragraph), discloses that the validity verification program 11B (i.e., third program stored in ROM, as disclosed in PDF Page 2 (12th paragraph)) determines whether or not the parameter k is 0 (S308_1). k is a parameter that increases from 0 to N according to the number of loop processes of this flow, and the initial value is set to 0. If the parameter k is 0 (i.e., upon satisfaction of a certain condition), the data to be verified #k (= # 0) is copied to the RAM 14 (S308_2) from the auxiliary storage device 12 (which is a readable / writable nonvolatile storage device such as an HDD, a flash memory, or an EEPROM, as disclosed in PDF Page 2 (13th paragraph)). Wherein, the RAM 14 can usually be accessed at a higher speed than the auxiliary storage device 12. Accordingly, it is possible to quickly verify the validity of the data (such as program) to be verified # 0, and as disclosed in PDF Page 7 (13th paragraph), if data (such as program) to be verified is valid, basic software such as an operating system (i.e., first program) is started (i.e., analyzed), and as disclosed in PDF Page 7 (last paragraph), on the other hand, the program included in the data to be verified is stopped (S434) if it is determined that the data (such as program) to be verified is not valid),
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Kato’ into the teachings of ‘Laczko’, with a motivation to verify a second program, in accordance with the third program, upon satisfaction of a certain condition during execution of the first program, as taught by Kato, in order to maintain security of the information processing apparatus (or device) at the time of activation by performing validity verification of the data such as programs stored in an auxiliary storage device (which is a readable / writable nonvolatile storage device) and loaded to a RAM for execution; Kato, PDF Page 1 (Technical-Field) and PDF Page 2 (13th Paragraph). 

Regarding claim 2, Laczko as modified by Kato teaches the information processing device according to claim 1, wherein Laczko further teaches further comprising a third memory being rewritable and nonvolatile, that stores the second program and the digital signature, memory in accordance with the third program, Laczko, Figs. 1 and 3; Col. 5 (lines 22-45), discloses that the set top box 110 (device) includes flash (electrically programmable read only memory) EPROM 141 bidirectionally coupled to digital media processor 130. Flash EPROM 141 serves as the nonvolatile memory for set top box system 100. This is known as a nonvolatile memory because it retains its con tents when electric power is turned off. FIG. 3 illustrates an exemplary memory map of flash EPROM 141. Flash EPROM 141 includes program code for the first resident application 220 with its corresponding signature portion 221. Likewise, flash EPROM 141 included program code for the second resident application 230 and its corresponding signature portion 231 and program code for other resident applications to the Mth resident application 240 and its corresponding signature portion 241, and as disclosed in Col. 9 (lines 16-22), following the command to start downloading an application program (processing block 501), program 500 downloads the application as stores it in DRAM 143 (processing block 502). Then program 500 reads (i.e., from flash EPROM 141, as illustrated in Fig. 3) the corresponding signature portion of the downloaded application (i.e., a digital signature for the second program are loaded)).
Laczko fails to explicitly disclose but Kato teaches wherein the processor loads the second program and the digital signature from the third memory into the first memory in accordance with the third program, upon satisfaction of the certain condition (Kato, Fig. 5 and PDF Page 5 (13th-20th paragraph), discloses that the validity verification program 11B (i.e., third program stored in ROM, as disclosed in PDF Page 2 (12th paragraph)) determines whether or not the parameter k is 0 (S308_1). If the parameter k is 0 (i.e., upon satisfaction of a certain condition), the data to be verified #k (= # 0) is copied to the RAM 14 (S308_2) from the auxiliary storage device 12 (which is a readable / writable nonvolatile storage device such as an HDD, a flash memory, or an EEPROM, as disclosed in PDF Page 2 (13th paragraph)). Copy processing in S308_2 (as mentioned above) may be performed by instructing the DMA controller (I.e., processor)).
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Kato’ into the teachings of ‘Laczko’, with a motivation wherein the processor loads the second program and the digital signature from the third memory into the first memory in accordance with the third program, upon satisfaction of the certain condition, as taught by Kato, in order to perform validity verification of the data (such as, loaded programs) for maintaining security of the information processing apparatus (or device) at the time of activation; Kato, PDF Page 1 (Technical-Field) and PDF Page 2 (13th Paragraph). 

Regarding claim 3, Laczko as modified by Kato teaches the information processing device according to claim 1, wherein Laczko fails to explicitly disclose but Kato further teaches the second memory includes a fourth memory and a fifth memory different from the fourth memory, the fourth memory stores the third program, the fifth memory stores an address value indicating a location of the third program in the fourth memory, and upon satisfaction of the certain condition, the processor identifies the location of the third program, referring to the address value stored in the fifth memory (Kato, PDF Page 2 (12th Paragraph), discloses that the boot device 11 is, for example, a mask ROM, and stores a validity verification program 11B, an address table 11E, and the like. These programs and data are excluded from the data to be verified because the boot device 11 is a non-rewritable storage device. The storage location of the address table 11E may be a ROM or the like separate from the boot device 11, and as disclosed in PDF Page 2 (5th Paragraph), wherein the start address and end address of each data (i.e., program) to be verified are stored in the address table 11E, and can be recognized as fixed values by the CPU 10).  
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Kato’ into the teachings of ‘Laczko’, with a motivation wherein the processor identifies the location of the third program, referring to the address value stored in the fifth memory, as taught by Kato, in order to perform validity verification of the data (such as, loaded programs) for maintaining security of the information processing apparatus (or device) at the time of activation; Kato, PDF Page 1 (Technical-Field) and PDF Page 2 (13th Paragraph). 

Regarding claim 4, the claim is drawn to the information processing device (same as the claim 3) that has limitations similar to those treated in the above rejection(s), and are met by the references as discussed above for the claim 3. Therefore, the claim 4 is rejected for the same reasons of anticipation (obviousness) as used above for the claim 3 of the information processing device.

Regarding claim 5, Laczko as modified by Kato teaches the information processing device according to claim 1, wherein Laczko as modified by Kato further teaches the second memory comprises a first bank that stores an initial program loader at a head, and a second bank that stores the third program at a head, and the processor is configured to load the first program in accordance with the initial program loader at the time of power-on, and execute the third program upon satisfaction of the certain condition (Laczko, Col. 5 (lines 2-7), discloses that the boot ROM 135 includes self-boot code 201. Self boot code 201 is the program instructions initially executed by central processing unit 131 upon each initial application of electric power to digital media processor 130. In addition the known processes for initializing computer systems, self-boot code 201 also includes verification program code 202, and as disclosed in Kato, PDF Page 2 (12th Paragraph), discloses that the boot device 11 is, for example, a mask ROM (i.e., second memory), and stores a BIOS 11A (i.e., an initial program loader), a validity verification program 11B (i.e., third program), and as disclosed in Fig. 5 and PDF Page 5 (13th-17th Paragraph), when the information processing apparatus 3 is activated, the BIOS 11A is activated first (i.e., to load the first program in accordance with the initial program loader at the time of power-on). Next, the validity verification program 11B is activated. Next, the validity verification program 11B determines whether or not the parameter k is 0 (S308_1). If the parameter k is 0 (i.e., upon satisfaction of the certain condition), the validity verification program 11B copies the data (such as program) to be verified #k (= # 0) in the RAM 14 (S308_2). Note that the copy processing in S308_2 may be performed by instructing the DMA controller).  
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Kato’ into the teachings of ‘Laczko’, with a motivation wherein the processor is configured to load the first program in accordance with the initial program loader at the time of power-on, and execute the third program upon satisfaction of the certain condition, as taught by Kato, in order to perform validity verification of the data (such as, loaded programs) for maintaining security of the information processing apparatus (or device) at the time of activation; Kato, PDF Page 1 (Technical-Field) and PDF Page 2 (13th Paragraph). 

Regarding claim 6, the claim is drawn to the information processing device (same as the claim 5) that has limitations similar to those treated in the above rejection(s), and are met by the references as discussed above for the claim 5. Therefore, the claim 6 is rejected for the same reasons of anticipation (obviousness) as used above for the claim 5 of the information processing device.

Regarding claim 7, Laczko as modified by Kato teaches the information processing device according to claim 1, wherein Laczko as modified by Kato further teaches the second memory includes a mask read only memory and a one-time programmable, the third program is stored in the mask read only memory, and the public key is stored in the one-time programmable (Laczko, Fig. 2 and Col. 5 (lines 7-8), discloses that the boot ROM 135 (i.e., second memory) includes a verification program code 202 (i.e., the third program), and as disclosed in Laczko Col. 10 (lines 41-43), in addition the public key needed to verify the signature or to decrypt the real time operating system (RTOS) is also stored in the boot ROM, and see also in Kato PDF Page 2 (12th Paragraph), wherein the boot device 11 is, for example, a mask ROM, and stores a validity verification program 11B (i.e., the third program), a secret key11C, and the like. These programs and data are excluded from the data (programs) to be verified because the boot device 11 is a non-rewritable storage device (in other words, the boot device 11 (or ROM) is a one-time programmable)).  
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Kato’ into the teachings of ‘Laczko’, with a motivation wherein the second memory includes a mask read only memory and a one-time programmable, the third program is stored in the mask read only memory, and the public key is stored in the one-time programmable, as taught by Kato, in order to perform validity verification of the data (such as, loaded programs) for maintaining security of the information processing apparatus (or device) at the time of activation; Kato, PDF Page 1 (Technical-Field) and PDF Page 2 (13th Paragraph). 

Regarding claim 8, the claim is drawn to the information processing device (same as the claim 7) that has limitations similar to those treated in the above rejection(s), and are met by the references as discussed above for the claim 7. Therefore, the claim 8 is rejected for the same reasons of anticipation (obviousness) as used above for the claim 7 of the information processing device.

Claims 9-16 are rejected under 35 U.S.C. 103 as being unpatentable over Laczko, Sir. et al. (US 6,775,778 B1), hereinafter (Laczko), in view of Kei Kato (JP 5796447 B2), hereinafter (Kato), and further in view of Matsuo et al. (US 2012/0300341 A1), hereinafter (Matsuo).

Regarding claim 9, Laczko as modified by Kato teaches the information processing device according to claim 1, wherein Laczko as modified by Kato fails to explicitly disclose but Matsuo teaches further comprising a magnetic disk, wherein the first program includes firmware that causes the processor to execute access control over the magnetic disk in response to a request from a host (Matsuo, Para. [0025], discloses that the CPU 26 entirely controls the magnetic disk device 1 in accordance with firmware that has been previously stored in the Flash ROM 28 and the magnetic disk 11. The firmware is initial firmware and control firmware that is used for normal operation. The control firmware comprises an information recording program that is further described in Para. [0034]. It is to be noted that the initial firmware that is executed first at the time of booting is stored in the Flash ROM 28. The control firmware used for normal operation is recorded in the magnetic disk 11. Furthermore, the control firmware is once read out onto the buffer RAM 29 from the magnetic disk 11, and then, is stored in the SRAM 27 with control in accordance with the initial firmware, and as disclosed in Para. [0035], wherein the magnetic disk device 1 performs writing control on the magnetic disk 11 using the magnetic head 22 when the magnetic disk device 1 receives an instruction of data writing from the host computer 40 connected to the magnetic disk device 1).  
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Matsuo’ into the teachings of ‘Laczko’ as modified by ‘Kato’, with a motivation wherein the first program includes firmware that causes the processor to execute access control over the magnetic disk in response to a request from a host, as taught by Matsuo, in order for a hard disk controller (HDC) to control transmission and reception of data between the magnetic disk and a host computer (Host), and perform an error correction processing on recording data, and so on; Matsuo, Para. [0026]. 

Regarding claim 10, the claim is drawn to the information processing device (same as the claim 9) that has limitations similar to those treated in the above rejection(s), and are met by the references as discussed above for the claim 9. Therefore, the claim 10 is rejected for the same reasons of anticipation (obviousness) as used above for the claim 9 of the information processing device.

Regarding claim 11, the claim is drawn to the information processing device (same as the claim 9) that has limitations similar to those treated in the above rejection(s), and are met by the references as discussed above for the claim 9. Therefore, the claim 11 is rejected for the same reasons of anticipation (obviousness) as used above for the claim 9 of the information processing device.

Regarding claim 12, the claim is drawn to the information processing device (same as the claim 9) that has limitations similar to those treated in the above rejection(s), and are met by the references as discussed above for the claim 9. Therefore, the claim 12 is rejected for the same reasons of anticipation (obviousness) as used above for the claim 9 of the information processing device.

Regarding claim 13, the claim is drawn to the information processing device (same as the claim 9) that has limitations similar to those treated in the above rejection(s), and are met by the references as discussed above for the claim 9. Therefore, the claim 13 is rejected for the same reasons of anticipation (obviousness) as used above for the claim 9 of the information processing device.

Regarding claim 14, the claim is drawn to the information processing device (same as the claim 9) that has limitations similar to those treated in the above rejection(s), and are met by the references as discussed above for the claim 9. Therefore, the claim 14 is rejected for the same reasons of anticipation (obviousness) as used above for the claim 9 of the information processing device.

Regarding claim 15, the claim is drawn to the information processing device (same as the claim 9) that has limitations similar to those treated in the above rejection(s), and are met by the references as discussed above for the claim 9. Therefore, the claim 15 is rejected for the same reasons of anticipation (obviousness) as used above for the claim 9 of the information processing device.

Regarding claim 16, the claim is drawn to the information processing device (same as the claim 9) that has limitations similar to those treated in the above rejection(s), and are met by the references as discussed above for the claim 9. Therefore, the claim 16 is rejected for the same reasons of anticipation (obviousness) as used above for the claim 9 of the information processing device.

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Laczko, Sir. et al. (US 6,775,778 B1), hereinafter (Laczko), in view of Kei Kato (JP 5796447 B2), hereinafter (Kato), and further in view of XU, Wenhang (WO 2019128673 A1), hereinafter (XU).

Regarding claim 17, Laczko as modified by Kato teaches the information processing device according to claim 1, wherein Laczko as modified by Kato fails to explicitly disclose but XU teaches further comprising: a first interface connected to a host; a second interface connected to an investigation computer (XU, PDF Page 9 (3rd-4th paragraph), discloses that the processing device 400 with the hard disk flashing may also include a communication interface 403 and a bus 404. The communication interface 403 is mainly used to implement communication between modules, devices, units and/or devices in the embodiments of the present invention. Communication interface 403 is also accessible to input devices and/or output devices (i.e., a host and an investigation computer)); and an interrupt controller, wherein the interrupt controller generates an interrupt request in response to connection of the investigation computer to the second interface (XU, PDF Page 6 (13th-14th paragraph), discloses that a link can be established between the hard disk and the host device through handshake signal negotiation. In step S205, after the link between the hard disk and the host device is successfully established, the host device sends an interrupt event notification to a central processing unit (CPU) in the host device (same interruption technique can be used for an investigation computer)), and the satisfaction of the certain condition is such that the interrupt request is generated (XU, PDF Page 4 (9th paragraph), discloses that when the link between the hard disk and the host is disconnected or established (i.e., the satisfaction of the certain condition is such that), an interrupt event notification is sent to the host device to report the interrupt event).  
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘XU’ into the teachings of ‘Laczko’ as modified by ‘Kato’, with a motivation wherein the interrupt controller generates an interrupt request in response to connection of the investigation computer to the second interface, as taught by XU, in order to identify a flashover fault of a hard disk, facilitate processing of a hard disk that has a flash failure, and improve the working efficiency of the operating system of the host device; XU, PDF Page 2 (2nd paragraph).

Regarding claim 18, the claim is drawn to the information processing device (same as the claim 17) that has limitations similar to those treated in the above rejection(s), and are met by the references as discussed above for the claim 17. Therefore, the claim 18 is rejected for the same reasons of anticipation (obviousness) as used above for the claim 17 of the information processing device.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Laczko, Sir. et al. (US 6,775,778 B1), hereinafter (Laczko), in view of Kei Kato (JP 5796447 B2), hereinafter (Kato), and further in view of Lee Dong Sun (KR 20200063535 A), hereinafter (Lee).

Regarding claim 19, Laczko as modified by Kato teaches the information processing device according to claim 1, wherein Laczko as modified by Kato fails to disclose but Lee teaches the certain condition includes elapse of a preset time period (Lee, PDF Page 4 (9th-10th paragraph), discloses to receive identification information (such as signature key of the application) after a predetermined time has elapsed […]. Here, the preset time may be variously set according to a user command such as 30 seconds or 1 minute.).  
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Lee’ into the teachings of ‘Laczko’ as modified by ‘Kato’, with a motivation wherein the certain condition includes elapse of a preset time period, as taught by Lee, in order for a processor to verify the integrity of the application based on determination whether the identification information (such as signature key of the application) is received within the preset time (certain condition); Lee, PDF Page 4 (9th-10th paragraph).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Laczko, Sir. et al. (US 6,775,778 B1), hereinafter (Laczko), in view of Kei Kato (JP 5796447 B2), hereinafter (Kato), and further in view of Matsuo et al. (US 2012/0300341 A1), hereinafter (Matsuo) and NAGAI TAKAYUKI (JP 2007066259 A), hereinafter (Nagai).

Regarding claim 20, Laczko as modified by Kato in view of Matsuo teaches the information processing device according to claim 9, wherein Laczko as modified by Kato in view of Matsuo fails to explicitly disclose but Nagai teaches the certain condition includes a condition for an amount of accesses to the magnetic disk (Nagai, PDF Page 9 (last paragraph), discloses that HO records the amount of access to each segment of the magnetic disk of the storage device that records the amount of access from the computer).
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Nagai’ into the teachings of ‘Laczko’ as modified by ‘Kato’ in view of ‘Matsuo’, with a motivation wherein the certain condition includes a condition for an amount of accesses to the magnetic disk, as taught by Nagai, in order to record the limit range of the number of accesses for each type of magnetic disk, so that the storage area (within the magnetic disk) is classified according to the frequency of use; Nagai, PDF Page 8 (5th paragraph).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI CHEEMA, whose contact number is 571-272-1239. The examiner can normally be reached on Monday-Friday: 8:00AM – 4:00PM.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge L. Ortiz-Criado can be reached on 571-272-7624. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALI CHEEMA/
Examiner, Art Unit 2496

/JORGE L ORTIZ CRIADO/Supervisory Patent Examiner, Art Unit 2496